DETAILED ACTION
This office action is in response to the application filed on 18 February 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of provisional application 62/808,156 under 35 U.S.C. 119(e) on 20 February 2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 February 2019 and 27 July 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piccionelli et al (US 2016/0041581 A1 (applicant provided prior art); Piccionelli).
RE Claim 1, Piccionelli discloses an entertainment system (Piccionelli: fig. 1, flexible display screen system 10; [0029], “An example of use of a system configured as described above in an instance where the wearer is playing an augmented reality game with others using a similarly configured system would be able to present himself or herself as a character, for example, displayed on his or her flexible mask display unit while playing the augmented reality game”, [0080], robots act as surrogate devices, and [0115], image information displayed in a ‘pre-defined changing pattern’ in response to sensor and/or timer information (a system that provides augmented reality gaming, robots acting as surrogate devices, and the display of ‘pre-defined changing patterns’ in response to sensor or timer information is interpreted as an entertainment system)), comprising:
an animated figure (Piccionelli: fig. 6, illustrating a figure; [0080], “In some embodiments the bodies of mannequins or robots are configured with one or more such displays” (animated figure));
a component of the animated figure comprising a display with an electronic ink system (Piccionelli: fig. 6, illustrating a figure comprising a plurality of display elements; [0020], “The one or more flexible display screen(s) 12 are any suitable flexible electronic display devices, such as, but not limited to, an electronic paper based display, a thin film transistor (TFT) based display, an OLED display or the like” (electronic ink), [0107], providing examples of display systems worn or used by a figure); and
a controller configured to operate the display to provide animated imagery via the display of the component of the animated figure (Piccionelli: fig. 1, ‘processor system’ 18 or 
RE Claim 7, Piccionelli discloses the system of claim 1, and in addition Piccionelli teaches comprising actuatable/moveable features configured to be controlled by the controller, wherein the controller is configured to correlate actuator actions with the animated imagery (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or electromechanical motive devices (such as, but not limited to motors, actuators, solenoids, or the like) ... and suitable linkage to apply a force on the flexible article 14 sufficient to cause the article to flex (bend) in a controlled manner”, [0115], “image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., … in a predefined changing pattern, in response to information provided by one or more sensors 24” (actuators cause flexible material to flex/bend and in response an animation is generated and displayed)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under U.S.C. 103 as being unpatentable over Piccionelli.
RE Claim 2, Piccionelli teaches the system of claim 1, and Piccionelli also discloses the animated figure comprises an android (Piccionelli: [0080], “In some embodiments the bodies of mannequins or robots are configured with one or more such displays”), in some embodiments and
in other embodiments the component comprises a head of a figure, and a geometry of the display corresponds to that of a mask (Piccionelli: fig. 3, showing a mask shape with a plurality of display elements shaped to the mask geometry, fig. 6, illustrating a figure with a head; [0027], “As shown in FIGS. 2 and 3, the article 14 is a mask 100 configured to fit over the face and/or head of a user. The mask 100 of FIGS. 2 and 3 may be a flexible mask configured to conform to and/or flex and move in correspondence with flexing and movement of a user's face and head, when worn”, [0048], “Example embodiments of a wearable article in FIG. 6 include an article that is configured to be worn on a person's head, such as, a hat 600 or a headband 610” (head of a figure)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Piccionelli’s component of a head and displays conforming to the geometry of a mask in one embodiment with Piccionelli’s robot so the combined animated figure comprises an android with a head and a geometry of the displays corresponding to that of a mask. Additionally, the motivation for combining embodiments of Piccionelli would have been for increased utility and/or enjoyment since androids with a head and displays conformed to the shape of a mask can be used in more situations while also appealing to a wider group of users.

Piccionelli, in view of Tsai et al (US 2012/0194898 A1; Tsai).
RE Claim 3, Piccionelli discloses the system of claim 1, and even though Piccionelli fails to expressly teach,
Tsai (in the field of e-paper devices) discloses a display comprises a transparent or translucent textured layer disposed on an outward facing side of the display (Tsai: fig. 2C, illustrating surface 165 of optical film 164; [0017], “The moisture barrier film 162 is disposed on the E-paper display layer 14, and the optical film 164 is disposed on the moisture barrier film 162. In detail, the moisture barrier film 162 can resist the environment moisture to affect the E-paper display layer 14 … It is to be noted that the materials are not limited to the above-mentioned materials, and other transparent materials suitable for coating process and providing good moisture resistance are applicable”, [0023], “Furthermore, the surface 165 of the optical film 164 can be treated or roughened to have rough surface which allows light scattering so as to reduce glare”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Tsai’s translucent textured layer on an outward facing side of a display with Piccionelli’s electronic paper display system, with the expected benefit of causing a scattering of light impinging the surface so as to reduce glare (Tsai, [0023]).

Claims 4-5 are rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra et al (US 2006/0198422 A1; Chopra).
RE Claim 4, Piccionelli teaches the system of claim 1.
However, although Piccionelli fails to expressly disclose,
Chopra (in the field of electrophoretic displays) teaches an electronic ink system includes electronic ink capsules sandwiched between transparent or translucent films (Chopra: fig. 1, bottom substrate 10, top substrate 20, and electrophoretic display layer in between the top substrate and the bottom substrate; [0027], “As the conductive substrates of the electrophoretic display device, any suitable materials may be used without limitation ... As suitable materials that may be used, mention may be made of conductive polymer films, for 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Chopra’s electronic ink system, including electronic ink capsules sandwiched between transparent films, with Piccionelli’s system comprising electronic paper display technology in order to display image information that is stable for long periods of time and that reliably and rapidly displays changes in the image information (Chopra, [0010]).
RE Claim 5, Piccionelli/Chopra discloses the system of claim 4, and Chopra in addition teaches the electronic ink system includes the electronic ink capsules and films sandwiched between transparent or translucent electrodes (Chopra: fig. 1, illustrating conductive transparent substrates 10 and 20, where an electric field can be applied to generate an image, fig. 17, showing cell 140 between parallel-plate electrodes 150 and 160; [0189], “The field-induced or in-situ charging of the particles herein may be accomplished by any suitable method. One such method is illustrated in FIG. 17. The device 100 of FIG.17 includes a cell 140 in which the display medium may be loaded, the cell being located between a pair of electrodes such as parallel-plate electrodes 150, 160”; interpretation: in view of Chopra’s express teaching of ink capsules disposed between parallel conductive transparent films in fig. 1 (note that an electric current may be applied to the display layer), and their express teaching of an ink-filled cell 140 between parallel-plate electrodes 150 and 160 in fig. 17, the examiner interprets Chopra’s parallel-plate electrodes as ‘transparent’ electrodes).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Chopra’s electronic ink system, including electronic ink capsules sandwiched between transparent electrodes, with Piccionelli/Chopra’s system comprising electronic paper display technology in order to clearly display image information that is stable for long periods of time and that reliably and rapidly displays changes in the image information (Chopra, [0010]).

Piccionelli, in view of Van Breeman A.J.N (US 2007/0191986 A1; Van Breeman).
RE Claim 6, Piccionelli teaches the system of claim 1, and Piccionelli in addition discloses moveable features configured to be controlled by the controller (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or electromechanical motive devices (such as, but not limited to motors, actuators, solenoids, or the like) ... and suitable linkage to apply a force on the flexible article 14 sufficient to cause the article to flex (bend) in a controlled manner” (please note, Piccionelli’s flexible articles are interpreted as moveable features/components)), wherein the controller is configured to coordinate the moveable features with an animated imagery (Piccionelli: [0115], “image information for the one or more flexible display screen(s) may be information for displaying a still image, multiple still images (e.g., in a predefined order or in pseudo random order), video images or combinations thereof ... image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., randomly, pseudo-randomly, in a predefined changing pattern, in response to information provided by one or more sensors 24 and/or timers 26, in response to user input from the manual controller 22 or other manual input device, or the like)”)
Even so, although Piccionelli does not expressly teach,
Van Breeman (in the field of animating interactive robots) discloses the concept of coordinating a motion profile of actuatable features with an animated figure (Van Breeman: fig. 4, illustrating an animation associated with a pre-programmed animation script (e.g., a motion profile); [0026], “FIG. 4 shows an example of a pre-programmed animation script applied to the user-interface robot iCat. This script is used to let iCat fall asleep. Instead of just lowering the head and closing the eyes, animation principles are used to animate the iCat. First, anticipation is used to prepare the user that iCat is going to sleep. Letting iCat first yawn does this (the top five frames in FIG. 4). Secondly, the slow-in slow-out animation principle is applied. By making movements more slow at the extremes they become more natural. The end result is a robot that behaves apparent and understandable” (movement of iCat’s head, mouth, etc. corresponds with actuatable features)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Van Breeman’s method of using a script to 

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Duncan et al (US 2016/0029716 A1; Duncan).
RE Claim 8, Piccionelli teaches the system of claim 7, and Piccionelli also discloses the memory is a tangible, non-transitory, computer-readable medium storing processor-executable instructions (Piccionelli: [0017], “The processor system 18 includes one or more electronic processors connected to one or more electronic memory devices 20 that store software and data for controlling operations of the processor system 18”) to perform an algorithm or search a database to identify the animated imagery based on the actuator actions (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or electromechanical motive devices (such as, but not limited to motors, actuators, solenoids, or the like) ... and suitable linkage to apply a force on the flexible article 14 sufficient to cause the article to flex (bend) in a controlled manner”, [0115], “image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., ... in a predefined changing pattern, in response to information provided by one or more sensors 24” (performance of an algorithm to dynamically generate a pre-defined animation for display in response to flexing/bending of flexible article)).
Yet, although Piccionelli does not expressly disclose,
Duncan et al (in the field of customized face masks) teaches a controller comprises a processor and a memory (Duncan: fig. 9, showing ‘control unit’ 34, ‘CPU’ 80, ‘mem’ 82; [0044], elements illustrated in fig. 9 may be combined in an integrated manner such that Duncan’s controller may include CPU 80 and mem 82).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Duncan’s method of having a controller that 

Claim 9 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Van de Kamer J.P. (US 2019/0302564 A1; Van de Kamer).
RE Claim 9, Piccionelli discloses the system of claim 1, and further Piccionelli teaches the electronic ink system facilitates animation of the display via the electronic ink system (Piccionelli: [0115], “image information for the one or more flexible display screen(s) may be information for displaying a still image, multiple still images (e.g., in a predefined order or in pseudo random order), video images or combinations thereof ... image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., randomly, pseudo-randomly, in a predefined changing pattern, in response to information provided by one or more sensors 24 and/or timers 26, in response to user input from the manual controller 22 or other manual input device, or the like)”), but
does not expressly disclose the electronic ink system is coupled to a power grid.
Nevertheless, Van de Kamer (in the field of electrophoretic devices) teaches an electronic ink system is coupled to a power grid (Van de Kamer: [0085], “As the present device and in particular an electrophoretic display device consumes a minute amount of energy a small means of providing power, such as a battery, a capacitor, a coil, etc. may be provided. Likewise the present device may be connected to a power grid”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Van de Kamer’s method of coupling an electrophoretic display device (e.g., electronic ink system) with a power grid with Piccionelli’s system comprising an electronic ink system, with the expected benefit of providing a reliable source of power to the electronic ink system since a power grid is less likely to fail or run out of power than a battery.

Piccionelli, in view of Chopra.
RE Claim 10, Piccionelli discloses an entertainment imagery system (Piccionelli: fig. 1, flexible display screen system 10; [0029], “An example of use of a system configured as described above in an instance where the wearer is playing an augmented reality game with others using a similarly configured system would be able to present himself or herself as a character, for example, displayed on his or her flexible mask display unit while playing the augmented reality game”, [0080], robots act as surrogate devices, and [0115], image information displayed in a ‘pre-defined changing pattern’ in response to sensor and/or timer information (a system that provides augmented reality gaming, robots acting as surrogate devices, and the display of ‘pre-defined changing patterns’ in response to sensor or timer information is interpreted as an entertainment system)), comprising:
a sensor configured to detect activity (Piccionelli: [0059, 0063, 0072], speed, motion sensors for detecting motion or movement);
a structure incorporating a display (Piccionelli: [0073], “In yet further embodiments the flexible display screens 12 display screens may be regular or irregular in shape and be included in, associated with, or is a part of, one or more the exterior surfaces of other types of useful objects ... walls, floors, ceilings, doors, windows, mirrors ... vehicles (such as cars, trucks, boats and planes)”);
an electronic ink system of the display configured to provide animation on the display (Piccionelli: [0020], electronic paper based display (e.g., well-known in the art of electronic displays is that electronic paper displays are based on an electronic ink system), [0115], image information generated dynamically in a range of patterns (e.g., randomly, pseudo-randomly, in a predefined changing pattern) in response to a sensor or user input); and
a controller configured to control the electronic ink system to provide the animation in coordination with the activity detected by the sensor (Piccionelli: [0019], sensors 24 coupled with processor system 18 (controller configured to receive signals from sensors), [0087], “the processor system 18 is configured to control the display of information on the flexible display screen(s) 12, based on information provided by one or more sensors 24 and/or timers 26” (controller controls display of information), [0089], “The one or more sensors 24 may comprise one or more or any suitable combination of sensors including … temperature 
Piccionelli, in addition, suggests providing animation on the display via transitioning of electronic ink particles within their electronic ink system (Piccionelli: [0020], “The one or more flexible display screen(s) 12 are any suitable flexible electronic display devices, such as ... an electronic paper based display”), but does not expressly teach it.
Nonetheless, Chopra (in the field of electrophoretic displays) teaches the display of information via transitioning of electronic ink particles within an electronic ink system (Chopra: [0001], “The electrophoretic display devices herein are capable of generating images, including full color images” (display of information using an electrophoretic/e-paper device), [0003-0008], providing examples of electrophoretic display technology, [0009], “Electrophoretic display is thus based on the migration of charged particles suspended in an insulating fluid under the influence of an electric field” (transitioning of ink particles in an electronic ink system)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Chopra’s method of displaying information (e.g., migration of e-ink particles within an e-ink system) with Piccionelli’s entertainment imagery system comprising electronic paper display technology in order to display image information that is stable for long periods of time and that reliably and rapidly displays changes in the image information (Chopra, [0010]).

	Claim 11 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra, and further in view of Kornbluh et al (US 2001/0036790 A1; Kornbluh).
RE Claim 11, Piccionelli/Chopra discloses the system of claim 10, and Piccionelli also teaches the structure comprises a face of an animated figure (Piccionelli: fig. 3; [0027], “the article 14 is a mask 100 configured to fit over the face and/or head ... The mask 100 of FIGS. 2 and 3 may be a flexible mask configured to conform to and/or flex and move in correspondence with flexing and movement of a ... face and head”) and the sensor is configured to detect activity including movement of actuators configured to move features of the animated figure (Piccionelli: [0089], “The one or more sensors 24 may comprise one or more or any suitable combination of sensors including … temperature sensors ... acceleration sensors, other types of motion sensors ... In particular embodiments, one or more sensors 24 comprise one or more sensors that sense flexible motion or flexing (and/or the degree or amount of flexible motion or flexing) of the flexible display screen(s) 12 and/or flexible material 13” (activity/motion detected by sensor(s))).
Yet, even though Piccionelli/Chopra does not appear to expressly disclose,
Kornbluh (in the field of animated devices) teaches detect activity including movement of body features of a figure (Kornbluh: [0088], “Actuators 404a-e are capable of independent actuation and may be individually or collectively used to simulate motion of a human face. For example, independent actuation of actuator 404e may be used to simulate mouth 416 movements corresponding to speech for the face 400”, and [0131], “the transducer may be used to detect motion of a feature included in an animated device, e.g., an arm. In one embodiment, the same electroactive polymer transducer that provides mechanical output in an animated device also provides sensing capabilities. These transducers may then be made into ‘smart transducers’ that intrinsically incorporate position, force, tactile sensing, etc. These smart transducers may simplify feedback control of mechanical output for an animated device” (detecting activity of a body feature, such as an arm, or a mouth)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kornbluh’s method of detecting activity including movement of body features of a figure with Piccionelli/Chopra’s system so the combined Piccionelli/Chopra/Kornbluh system can detect activity including movement of actuators configured to move body features of an animated figure. In addition, the motivation for combining Kornbluh’s method with Piccionelli/Chopra’s system would have been to increase the realism of animating the movement of a figure since detecting the motions of body features is closer to natural movements than motions of flexible display screen that may be covering or close to the associated body features.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra, and Kornbluh, and further in view of Duncan.
RE Claim 12, Piccionelli/Chopra/Kornbluh teaches the system of claim 11, and Piccionelli further discloses the controller is configured to activate the electronic ink system to provide animations on the display in response to the activity detected by sensors (Piccionelli: [0089], “The one or more sensors 24 may comprise one or more or any suitable combination of sensors including … temperature sensors ... acceleration sensors, other types of motion sensors ... In particular embodiments, one or more sensors 24 comprise one or more sensors that sense flexible motion or flexing (and/or the degree or amount of flexible motion or flexing) of the flexible display screen(s) 12 and/or flexible material 13” (activity/motion detected by sensor(s)), [0115], animation generated dynamically in response to signals from one or more sensors 24 (animation coordinated with detected activity/motion from a sensor)), while
Kornbluh teaches detecting movement of actuators associated with limbs of the animated figure (Kornbluh: [0131], use of a transducer to detect motion of an arm).
Thus, it would have been obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to combine Kornbluh’s detecting movement of actuators associated with limbs of an animated figure with Piccionelli/Chopra/Kornbluh’s system, with the expected benefit of making the combined system more flexible, expressive, and natural since animations may be correlated with movement of a figure’s limbs as well as facial movements.
Still, even though Piccionelli/Chopra/Kornbluh does not appear to expressly disclose,
Duncan teaches the concept of providing facial expression animations on a display in response to an activity (Duncan: figs. 2-7; [0034], dynamically changing images (lip movement), [0038], providing an image based on estimated curvature and contouring of a user’s face, [0040-0041], “In one embodiment, mask 14 further includes one or more armatures 58, 60 (e.g., structural members or inserts, etc.) configured to provide structural support for mask 14 and enable modification of the appearance of various facial features of a user … In one embodiment, one or both of armatures 58, 60 are movable ( e.g., in a similar manner to movable member 43 shown in FIG. 5) to dynamically change the shape of mask 14 (e.g., during use) … In further embodiments, control member 34 controls operation of armatures 58, 60 in combination with controlling a display layer such as display layer 30 shown in FIG. 4 such that for each different image displayed by display layer 30, armatures 58, 60 are configured to be placed into a corresponding position by control member 34 (e.g., to simulate particular facial expressions, customized facial features, etc.)”).


Claims 13-14 are rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra, and further in view of Korhonen et al (US 2006/0141945 A1; Korhonen).
RE Claim 13, Piccionelli/Chopra teaches the system of claim 10, and even though Piccionelli/Chopra does not expressly disclose,
Korhonen (in the field of presenting image-based warnings responsive to measured physical quantities) teaches a humidity sensor (e.g., a weather sensor) and the concept of using measured humidity values from the humidity sensor to provide an animation of displayed content based on the measured humidity values (Korhonen: fig. 5, illustrating displayed content comprising animated bubbles; [0040], “FIG. 5 illustrates an example of a screen view displayed on a display … The humidity sensor provides a signal indicating the humidity the mobile communication apparatus has heed exposed to, and the processor, which reveives [sic] the signal, determines if the humidity is out of a pre-defined range … If the humidity is out of the pre-defined range, a warning is generated, and can be presented as depicted in FIG. 5, with bubbles 500, which can be animated to move over the screen”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Korhonen’s method of using measured humidity values from a humidity sensor to show animated content on a display with Piccionelli/Chopra’s system comprising a controller for activating an electronic ink system to provide a particular animation on a display based on detection by the sensor of an activity so the combined Piccionelli/Chopra/Korhonen system can activate the electronic ink system to provide a particular animation on the display based on detection by the sensor of the activity including a type of weather. Additionally, the motivation for combining Korhonen’s method with Piccionelli’s, modified by Chopra’s, system would have been to visually notify operators or users of the system of possibly harmful high humidity conditions.
RE Claim 14, Piccionelli/Chopra/Korhonen teaches the system of claim 13, and further Piccionelli discloses the sensor comprises a wind sensor, a rain sensor, or a temperature sensor (Piccionelli: [0058], “In some such embodiments, one or more sensor(s) 24 may comprise a pressure sensor, inductive sensor, temperature sensor or other suitable sensor”).

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra, and further in view of Tsai.
RE Claim 15, Piccionelli/Chopra discloses the system of claim 10, but even though Piccionelli/Chopra fails to explicitly teach,
Tsai discloses a display comprises a texturing layer on an outward-most face of the display (Tsai: fig. 2C, illustrating surface 165 of optical film 164; [0023], “Furthermore, the surface 165 of the optical film 164 can be treated or roughened to have rough surface which allows light scattering so as to reduce glare”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Tsai’s textured layer on an outward facing side of a display with Piccionelli’s electronic paper display system, with the expected benefit of causing a scattering of light impinging the surface so as to reduce glare (Tsai, [0023]).

Claims 16-18 are rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Chopra, and further in view of Vance et al (US 2015/0352452 A1; Vance).
RE Claim 16, Piccionelli/Chopra teaches the system of claim 10, and Piccionelli in addition discloses the structure is a component of a ride vehicle (Piccionelli: [0066], “the flexible panel 960 comprises an exterior component of a vehicle or other object”).
Yet, although Piccionelli/Chopra fails to expressly teach,
Vance (in the field of amusement park systems) discloses a ride vehicle of a ride system (Vance: fig. 1, ‘ride vehicle’ 16; [0006], “In accordance with one aspect of the present disclosure, a ride attraction system includes a ride vehicle configured to transport passengers along a path”), and structure is a component of a scenery of the ride system (Vance: fig. 1, 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Vance’s ride vehicle of a ride system and structure is a component of a scenery of the ride system with Piccionelli/Chopra’s system comprising a ride vehicle so the combined Piccionelli/Chopra/Vance system comprises a structure that is a component of a ride vehicle of the ride system and a scenery of the ride system. In addition, the motivation for combining Vance’s elements with Piccionelli/Chopra’s system would have been to enhance the realism and immersive experience of riders using the amusement park ride (Vance, [0002-0003]).
RE Claim 17, Piccionelli/Chopra/Vance discloses the system of claim 16, and Piccionelli, modified by Chopra/Vance, further teaches the controller is configured to control the animation on the display based on the activity detected by the sensor including activity of the ride vehicle (Piccionelli: [0063], “In other embodiments, the flexible display screen(s) 957 on the cover may be controlled to display alarm and/or warning information in response to a sensor 24 detecting an alarm condition, such as, but not limited to, a motion of the vehicle greater than a predefined motion threshold (where the sensor 24 comprises a motion sensor),”), while
Vance also discloses the ride vehicle within the ride system (Vance: fig. 1, ‘ride vehicle’ 16; [0006], “In accordance with one aspect of the present disclosure, a ride attraction system includes a ride vehicle configured to transport passengers along a path”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Vance’s ride vehicle within the ride system with Piccionelli/Chopra/Vance’s controller configured to control the animation on the display based on the activity detected by the sensor including activity of the ride vehicle, with the expected benefit of making the ride safer by alerting the riders, themselves, or operators of the ride of an alarm condition of the ride vehicle going too fast.
RE Claim 18, Piccionelli/Chopra/Vance teaches the system of claim 17, and Vance implicitly discloses wherein the activity comprises the ride vehicle arriving at a position along a ride path (Vance: [0007], “In accordance with another aspect of the present disclosure, 
Thus, before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Vance’s implicit activity of a ride vehicle arriving at a position along a ride path with Piccionelli/Chopra/Vance system, with the expected benefit of allowing operators of the ride to know when the ride vehicle has reached a specific position along the ride path.

Claim 19 is rejected under U.S.C. 103 as being unpatentable over Potoroaca A. (‘E Ink unveils Prism, a colorful and animated wall with low power requirements’; Potoroaca), in view of Rajagopal et al (US 2010/0309112 A1; Rajagopal), and further in view of Williams A. (‘Motion-sensing wall panels animate boring interiors’; Williams).
RE Claim 19, Potoroaca discloses a building structure animation system (Potoroaca: fig. on p. 1, illustrating an e-ink system; title, ‘E Ink unveils Prism, a colorful and animated wall with low power requirements’), comprising: a plurality of displays incorporated with walls of a structure, wherein each display of the plurality of displays includes an electronic ink system and a power supply configured to cooperate to present animation, (note, this limitation is out of order) on the walls of the structure (Potoroaca: fig. on p. 1, illustrating an e-ink system comprising a plurality of displays configured for presenting dynamic changes in patterns and color (please note, a power supply is also shown in the fig. on p. 1); p. 1. “Founded in 1997 by MIT professor Joseph Jacobson, E Ink is a manufacturer of electrophoretic displays … At CES2015, E Ink has unveiled Prism, a color changing film that aims to change the boring design of the walls that we have today”, p. 2, “The company showcased a wall tile that can be incorporated into existing architectural products, and features a fully reflective, programmable display that can change patterns and colors, while sipping only a tiny amount of power. It allows environments to shift from static to dynamic, featuring sensors that allow for user interaction … At the snap of a finger, the wall can change according to your moods, or help you find your way through public spaces, such as airports, malls, and each tile is self-aligning, allowing for easy installation and use” (plurality of displays on walls of a building configured for presenting animations on the walls of the building)).
However, although Potoroaca does not expressly teach,
electronic ink system configured to display image information via transitioning of electronic ink particles within the electronic ink system (Rajagopal: fig. 1, illustrating an electronic ink system comprising an electrophoretic ink capsule where an electrical bias causes positively charged black ink particles to migrate to the top of the capsule; [0006], “The pixel device comprises a fluidic structure, a plurality of ink particles ... In the pixel device, the plurality of ink particles comprise ink particles differing in electrical charge and/or mass contained within the fluidic structure. In the device, the element are configured so that a first electric field is generated when the first electrode and the second electrode are biased, causing the plurality of ink particles to selectively migrate toward the at least one first electrode according to the mass of the ink particles”, [0059], “By using the electrical arrays to apply voltage to selective pixels, the reflectance of each pixel in the array can be controlled as will be understandable by a skilled person. By controlling all of the pixels in this fashion, images in color can be displayed as will be understandable by a skilled person”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Rajagopal’s e-ink system for displaying information via transition of ink particles within the e-ink system with Potoroaca’s building structure animation system in order to provide display image information that is stable for long periods of time and that reliably and rapidly displays changes in the image information.
Still, even though Potoroaca/Rajagopal does not appear to expressly teach,
Williams (in the field of motion sensing wall panels) discloses  a controller configured to receive an indication of detected activity and to control at least a portion of the plurality of displays to coordinate the animation with the detected activity (Williams: pp. 1-2, “walls can be a bit on the boring side, but Australia's ENESS has developed a new light-emitting wall panel that aims to change that. Until activated by motion, the Lumes wall panel looks pretty standard. But once brought to life, an integrated LED array can display images and relatively complex animations … As someone walks past, Lumes triggers animations including animals peeking their heads out of grass, raindrops falling, rockets launching, and runners following human movements. The system can even discern when people approach closer to the wall and respond with larger animations”, and p. 3, “The wall panel isn't the only way to bring a wall to life, other options include e-ink wall panels, LED wallpaper, and a motion-sensing wall installation” (please note, Williams’ controller is implied since an activity, such as a person walking by a display, causes the display to provide an animation coordinated with the activity)). 


Claim 20 is rejected under U.S.C. 103 as being unpatentable over Potoroaca, in view of Rajagopal, and Williams, and further in view of Sanma et al (US 2008/0015772 A1; Sanma).
RE Claim 20, Potoroaca/Rajagopal/Williams teaches the system of claim 19, and Williams also suggests an animation based on detected weather (Potoroaca: p. 2, “Lumes triggers animations including animals peeking their heads out of grass, raindrops falling, rockets launching”).
However, even though Potoroaca/Rajagopal/Williams fails to expressly disclose,
Sanma (in the field of displaying driver-assist information to a driver) teaches a sensor configured to detect weather and provide data regarding the weather as the indication of the detected activity to the controller (Sanma: fig. 1, ‘rain gauge’ 27; [0086], “The rain gauge 27 is so arranged on the vehicle V as to gather and measure the amount of liquid precipitation over a set of time” (activity corresponds with rain falling onto an object)), wherein the controller is configured to control an animation based on the detected weather (fig. 1, ‘rain gauge’ 27 signal → ‘drive-assist information generator’ 16h (e.g., controller); [0086, 0261], “The rain gauge 27 is operative to send, to the in-vehicle drive-assist unit 10, an electrical signal indicative of the measured amount of liquid precipitation ... the drive-assist information generator 16h works to selectively generate any one of a camera image and an animation image based on the electric signals sent from the solar radiation sensor 26 and the rain gauge 27”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Sanma’s method of using a sensor to detect a rain activity and provide a weather-related signal to a controller for the controller to provide an animation based on the detected weather with Potoroaca/Rajagopal/Williams’ 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kurzweil R.C. (US 20020105521 A1; Kurzweil – fig. 2, [0043], limb sensors); Chopra et al (US 2006/0221431 A1; transparent parallel-plate electrode, [0003]); Cai et al (US 2013/0314554 A1; weather-related display of animations on building-structure associated display systems – figs. 1-2, [0012, 0020]); Vyas et al (US 2018/0147728 A1; reference has many of the same features of instant application - same assignee); Coatney J.J. (US 2019/0227328 A1; theme-park rides comprising e-paper display systems – same assignee).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611